DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-5 of U.S. Application No. 17/078168 filed on 10/23/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-5, claim limitations “ steering operation part, motor controller, brake controller, travel state detector, brake operation part” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “part”, “controller” coupled with functional languages “displaced, control, bring, detect, switchable” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claims 1 and 4-5 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “motor controller, brake controller, travel state detector” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-5 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wyatt et al. [US 2009/0065273 A1], hereinafter referred to as Wyatt.
 	As to Claim 1, Wyatt discloses an electric travelling vehicle comprising: a vehicle body ([see at least Fig. 2 and Fig. 5] 30, 300); a power device that includes an electric motor ([see at least 0029 and 0037], “FIG. 4, deck controller 82 is in communication with traction controller 80 and controls a pair of deck motors 145a and 145b (which may be referred to herein collectively as deck motors 145).”, “the deck controller 230 controls two deck motors 234a and 234b (which may be referred to herein collectively as deck motors 234)”) that is driven by being excited, and an electromagnetic power-off brake ([see at least 0032 and 0035], “addition to fail-safe brake 160”, “may be used to apply fail-safe brakes 260”); a drive ([see at least Fig. 2 and Fig. 5] 36, 212a, 212b) configured to be driven by power from the power device; a steering operation part configured to be displaced to a forward travel position, a neutral position, and a rearward travel position from one to another by a manual operation ([see at least 0035, 0059, and Fig. 5], 236a, 236b, “he combined position signals of drive levers 236 which are processed to determine a forward or reverse travel mode (since one lever may be forward of a neutral position while the other is rearward of a neutral position during either a forward or reverse turn”); a motor controller configured to control the electric motor based on displacement of the steering operation part ([see at least 0032, 0037, and 0059]); a brake controller ([see at least 0032]) configured to bring the electromagnetic power-off brake into a released state or a braking state ([see at least 0053-0059, and Fig. 10]); and a travel state detector configured to detect a travelling state that is accompanied with the released state, a stopped state that is accompanied with the braking state, and a transit stopped state that is accompanied with the braking state and is a transit state between the stopped state and the travelling state, wherein a transition from the travelling state to the transit stopped state occurs on a condition that, in the travelling state, the steering operation part has been returned to the neutral position and a predetermined period of time has elapsed upon a rotational speed of the electric motor decreasing to a very low rotational speed ([see at least 0053-0059, and Fig. 10]), and a transition from the transit stopped state to the stopped state and a transition from the stopped state to the transit stopped state occur upon a manual operation being performed ([see at least 0053-0059, and Fig. 10]).  
  
As to Claim 2, Wyatt discloses an electric travelling vehicle, wherein a transition from the transit stopped state to the travelling state occurs at least on a condition that, in the transit ([see at least 0053-0059, and Fig. 10]).  

As to Claim 3, Wyatt discloses an electric travelling vehicle, further comprising: a brake operation part of a manual operation type, the brake operation part being configured to be switchable to a first position to make a request to bring the electromagnetic power- off brake into the released state, and to a second position to make a request to bring the electromagnetic power-off brake into the braking state, wherein a transition from the transit stopped state to the stopped state occurs at least on a condition that, in the transit stopped state, the brake operation part has been switched to the second position, and a transition from the stopped state to the transit stopped state occurs at least on a condition that, in the stopped state, the brake operation part has been switched to the first position ([see at least 0059, and Fig. 10]).  

As to Claim 4, Wyatt discloses an electric travelling vehicle, wherein the travel state detector detects the travelling state on a condition that the steering operation part has deviated from the neutral position, the electromagnetic power-off brake is in the released state, the electric motor is in an excited state, and the brake operation part is at the first position, the travel state detector detects the stopped state on a condition that the steering operation part is at the neutral position, the electromagnetic power-off brake is in the braking state, the electric motor is in an unexcited state, and the brake operation part is at the second position, and the travel state detector detects the transit stopped state on a condition that the steering operation part is at the neutral position, the electromagnetic power-off brake is in the braking state, the electric motor is ([see at least 0053-0059, and Fig. 10]).   

As to Claim 5, Wyatt discloses an electric travelling vehicle, wherein, when the brake operation part is switched from the first position to the second position in the travelling state, the electromagnetic power-off brake enters the braking state and a transition from the travelling state to an emergency stopped state in which the vehicle body is stopped occurs when a predetermined period of time has elapsed upon a no-rotation instruction being output to the electric motor ([see at least 0059]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668